Exhibit 10.2

EXECUTION VERSION

AMERICAN REALTY CAPITAL PROPERTIES, INC.

405 Park Avenue, 15th Floor

New York, New York 10022

Stephan Keller

c/o Cole Real Estate Investments, Inc.

2325 E. Camelback Road

Suite 1100

Phoenix, AZ 85016

October 22, 2013

 

Re: Agreement and Plan of Merger between American Realty Capital Properties,
Inc. and Cole Real Estate Investments, Inc.

Reference is made to (i) that certain Agreement and Plan of Merger, dated as of
the date hereof (the “ARCP Merger Agreement”), by and among American Realty
Capital Properties, Inc., a Maryland corporation (“Parent”), Clark Acquisition,
LLC, a Delaware limited liability company and wholly owned subsidiary of Parent
(“Merger Sub”), and Cole Real Estate Investments, Inc. (formerly known as Cole
Credit Property Trust III, Inc.), a Maryland corporation (the “Company”),
pursuant to which, among other things, the Company will merge with and into
Merger Sub (the “ARCP Transaction”), and (ii) that certain Agreement and Plan of
Merger, dated as of March 5, 2013 (the “Cole Holdings Merger Agreement”), by and
among the Company, CREInvestments, LLC (“Cole Merger Sub”), a Maryland limited
liability company and wholly owned subsidiary of the Company, Cole Holdings
Corporation, an Arizona corporation (“Cole Holdings”) wholly owned by
Christopher H. Cole (together with his assignees, “Cole”), and Cole, pursuant to
which, among other things, Cole Holdings merged with and into Cole Merger Sub
(the “Cole Holdings Transaction”). Capitalized terms used but not otherwise
defined herein shall have the meanings set forth in the Cole Holdings Merger
Agreement, unless otherwise indicated. Stephan Keller (“Keller”) is one of the
“Bonus Executives,” as defined in the Cole Holdings Merger Agreement and is
entitled to certain Bonus Entitlements (as defined on Schedule 1.4 to the Cole
Holdings Merger Agreement) in respect of the Incentive Consideration and
Contingent Consideration payable under the Cole Holdings Merger Agreement.

In connection with Parent’s entry into the ARCP Merger Agreement, Parent and
Keller have agreed to certain arrangements relating to, among other things, the
payment in full of all amounts to which Keller is entitled pursuant to the Bonus
Entitlements under Cole Holdings Merger Agreement. Accordingly, in consideration
of the foregoing and the mutual representations, warranties and covenants herein
contained, and intending to be legally bound hereby, Parent and Keller each
hereby agree as follows:

1. Amounts Payable to Keller Under the Cole Holdings Merger Agreement. Keller
hereby acknowledges and confirms that (i) the maximum aggregate amount of the
Aggregate Merger Consideration potentially payable to Keller under the Cole
Holdings Merger Agreement



--------------------------------------------------------------------------------

to which he remains entitled as of the date hereof is $9,421,000, which amount
consists of Keller’s Bonus Entitlement in respect of the Incentive Consideration
and the Contingent Consideration and (ii) he has received in full any Bonus
Entitlement in respect of the Closing Consideration and Listing Consideration,
although a substantial portion of the consideration paid in respect of these
items (as indicated in Section 6 below) is being held in escrow pursuant to the
terms of the Escrow Agreement and Keller expressly reserves all rights to
recover such consideration as and when the same is due for release to Keller,
subject to the terms and conditions of the Cole Holdings Merger Agreement and
the Escrow Agreement.

2. Incentive Consideration and Contingent Consideration. Pursuant to Section 2.2
of the Cole Holdings Merger Agreement, in connection with the Listing, the
Company is required to pay to Keller certain Bonus Entitlements in respect of
the Incentive Consideration and Contingent Consideration as set forth in
Section 1.4 of the Disclosure Schedule to the Cole Holdings Merger Agreement,
calculated and payable in accordance with Annex A to the Cole Holdings Merger
Agreement (“Annex A”), and pursuant to Section 3.1 of the Cole Holdings Merger
Agreement, the Company is required to pay to Keller certain Bonus Entitlements
in respect of the Contingent Consideration as set forth in Section 1.4 of the
Disclosure Schedule to the Cole Holdings Merger Agreement, calculated and
payable in accordance with Annex B to the Cole Holdings Merger Agreement (“Annex
B”). Notwithstanding anything contained in Annex A or Annex B, Parent and Keller
each hereby acknowledge and agree that in satisfaction of the Bonus Entitlements
in respect of the Incentive Consideration and Contingent Consideration payable
to Keller pursuant to the Merger Agreement, subject to Section 5(c) below,
Parent shall issue to Keller, within three (3) Business Days following the date
that the ARCP Transaction is consummated, a number of validly issued, fully paid
and non-assessable shares of common stock, par value $0.01 per share, of Parent
(“ARCP Common Stock”), which shares will be approved for listing on the NASDAQ,
subject to official notice of issuance, with an aggregate value equal to
$9,421,000, such number of shares to be calculated on the Closing Date based on
the volume weighted average closing sale price of a share of ARCP Common Stock
over the ten (10) consecutive trading days ending the trading day immediately
prior to the date that the ARCP Transaction is consummated on the NASDAQ Stock
Market, as reported in the Wall Street Journal, rounded down to the nearest
whole share; provided, however, that if the ARCP Transaction is consummated
after the end of the Incentive Consideration Test Period and payment of the
Bonus Entitlement in respect of the Incentive Consideration by the Company to
Keller, then the amount otherwise payable by Parent to Keller pursuant to this
Section 2 shall be reduced on a dollar-for-dollar basis by the dollar amount
upon which the Company determined the number of shares of common stock of the
Company, par value $0.01 per share (“Company Common Stock”) to be paid to Keller
as Bonus Entitlements in respect of the Incentive Consideration pursuant to and
in accordance with Section 2.2 of the Cole Holdings Merger Agreement. Keller
hereby acknowledges and agrees that the issuance of the Parent Common Stock to
him pursuant to this Section 2 will be in full and complete satisfaction of the
Bonus Entitlement in respect of the Incentive Consideration (if applicable) and
Contingent Consideration otherwise payable to him pursuant to the terms of the
Cole Holdings Merger Agreement, and that upon such issuance Parent shall have no
further obligation to Keller in respect thereof.

 

2



--------------------------------------------------------------------------------

3. Intentionally Omitted.

4. Intentionally Omitted.

5. Registration Rights; Restrictions on Transfer.

a. Parent and Keller each hereby agree that (i) all shares of Parent Common
Stock issued to Keller pursuant to Paragraph 2 hereunder and all other shares of
Parent Common Stock received by Keller in connection with the merger provided
for in the ARCP Merger Agreement shall be deemed to be Registrable Securities
under (and as defined in) the Registration Rights Agreement, dated as of
April 5, 2013 (the “Registration Rights Agreement”), by and among the Company,
Cole and the other individuals listed on the signature pages thereto, including
Keller, (ii) all shares of ARCP Common Stock issued in the ARCP Transaction in
respect of shares of Company Common Stock that are, as of the date hereof, or
that will be, as of Closing, Registrable Securities under the Registration
Rights Agreement shall continue to be Registrable Securities following the
effective time of the ARCP Transaction pursuant to the terms of the ARCP Merger
Agreement, and (iii) following the effective time of the ARCP Transaction, all
obligations of the Company pursuant to the terms of the Registration Rights
Agreement shall be obligations of Parent.

b. Parent and Keller each hereby acknowledge, confirm and agree that, following
the effective time of the ARCP Transaction, all of the shares of Company Common
Stock held by Keller and any Affiliate of Keller as of the Closing, including,
without limitation, shares of Company Common Stock deemed to be issued to
holders of Company RSUs and Company PSUs and including all shares of Company
Common Stock received by Keller prior to the closing of the ARCP Transaction as
a Bonus Entitlement in respect of the Incentive Consideration, if any
(collectively, the “Keller Shares”) that are subject to the restrictions on
transfer contained in the Registration Rights Agreement shall remain subject to
the restrictions on transfer contained therein to the same extent such
restrictions would apply if the ARCP Transaction did not occur.

c. Parent and Keller each hereby agree that, following the effective time of the
ARCP Transaction, the Contingent Consideration Shares (as defined below) shall
be subject to the restrictions on transfer contained in the Registration Rights
Agreement; provided, however, that notwithstanding anything contained in the
Registration Rights Agreement to the contrary, the Contingent Consideration
Shares shall be subject to the restrictions on transfer contained therein
through December 31, 2017, with releases of such restrictions on a quarterly
basis on the last day of each calendar quarter, beginning on the last day of the
first full calendar quarter following the date that the ARCP Transaction is
consummated, of a number of Contingent Consideration Shares equal to the
quotient of the aggregate number of Contingent Consideration Shares issued
pursuant to Section 2 above divided by the number of full calendar quarters
between the date that the ARCP Transaction is consummated and December 31, 2017.
In the event Keller attempts to Transfer all or any portion of the Contingent
Consideration Shares in

 

3



--------------------------------------------------------------------------------

violation of this Section 5(c), such Transfer shall be null and void ab initio,
and Parent shall instruct its transfer agent and other third parties not to
record or recognize any such purported transaction. Parent may impose
stop-transfer instructions with respect to the Contingent Consideration Shares
to the extent reasonably required to ensure compliance with the provisions of
this Section 5(c). For purposes of this letter, “Contingent Consideration
Shares” means: (i) if the ARCP Transaction is consummated after the end of the
Incentive Consideration Test Period and payment of the Bonus Entitlement in
respect of the Incentive Consideration by the Company to Keller, all of the
shares of Parent Common Stock actually issued to Keller pursuant to Section 2
above; (ii) if the ARCP Transaction is consummated before the end of the
Incentive Consideration Test Period, a number of shares equal to (x) all of the
shares of Parent Common Stock actually issued to Keller pursuant to Section 2
above minus (y) the number of shares of Parent Company Stock that would have
been issued in the ARCP Transaction upon conversion of the number of shares
Company Common Stock that would have been issued to Keller as the Bonus
Entitlement in respect of the Incentive Consideration if the Incentive
Consideration Test Period had been the thirty (30) trading day period ended on
the business day immediately prior closing of the ARCP Transaction; and (iii) if
the ARCP Transaction is consummated after the end of the Incentive Consideration
Test Period but before the issuance of the Bonus Entitlement in respect of the
Incentive Consideration by the Company to Keller, a number of shares equal to
(x) all of the shares of Parent Common Stock actually issued to Keller pursuant
to Section 2 above minus (y) the number of shares of Parent Common Stock that
would have been issued in the ARCP Transaction upon conversion of the number of
shares of Company Common Stock that would have been issued to Keller as the
Bonus Entitlement in respect of the Incentive Consideration if such issuance had
been made prior to consummation of the ARCP Transaction.

6. Escrow Agreement. Based on the latest annex to the Indemnification Escrow
Agreement, dated as of April 5, 2013 (the “Escrow Agreement”), by and among
Cole, the Company, the Bonus Executives and U.S. Bank National Association, as
escrow agent (the “Escrow Agent”), a total of 4,284,489 shares of Company Common
Stock (the “Escrow Share Deposit”) are currently on deposit with the Escrow
Agent under the Escrow Agreement. In furtherance of the foregoing, Keller
acknowledges and agrees that, as of and following the effective time of the ARCP
Transaction, the Escrow Share Deposit shall remain on deposit with the Escrow
Agent in accordance with and subject to the terms of the Escrow Agreement.
Notwithstanding anything contained in the Escrow Agreement or the Cole Holdings
Merger Agreement, Parent and Keller each hereby acknowledge and agree that as of
the effective time of the ARCP Transaction, (i) each share of Company Common
Stock that forms a part of the Escrow Share Deposit shall automatically, without
any action by or on behalf of Keller or Parent, be converted into the right to
receive such number of shares of ARCP Common Stock equal to the Exchange Ratio
(as defined in the ARCP Merger Agreement) pursuant to the terms of the ARCP
Merger Agreement, (ii) all references in the Escrow Agreement to “Company Common
Stock” (including, but not limited to, Section 3 of the Escrow Agreement
governing the release of the Escrow Share Deposit) will be deemed to be
references to ARCP Common Stock, and any reference to a number of shares of
“Company Common Stock” shall be a number of shares of

 

4



--------------------------------------------------------------------------------

ARCP Common Stock adjusted to reflect the Exchange Ratio, (iii) the references
in Section 1.6(b) and in Section 11.2(b) of the Cole Holdings Merger Agreement
to “the volume-weighted average of the sale prices per share of Parent Common
Stock as reported on the NYSE composite transactions reporting system” will be
deemed to refer to “the volume-weighted average of the sale prices per share of
ARCP Common Stock as reported on the NASDAQ composite transactions reporting
system,” (iv) to the extent that Keller makes a Cash Election with respect to
any shares of Company Common Stock that form a part of the Escrow Share Deposit,
any and all amounts payable in respect of such shares shall remain on deposit
with the Escrow Agent under the Escrow Agreement in accordance with the terms of
the Escrow Agreement; provided that any releases under the Escrow Agreement to
Keller will be satisfied first with such cash amounts held in the escrow and
attributable to Keller and thereafter in shares, and (v) all dividends or other
income earned in respect of the Escrow Share Deposit or otherwise under the
Escrow Agreement (including dividends on the Parent Common Stock to be
substituted for the Company Common Stock now held in the escrow) shall be paid
to Keller in accordance with Section 2(c) of the Escrow Agreement, assuming the
conversion of the shares of Company Common Stock that form the Escrow Share
Deposit into shares of ARCP Common Stock in accordance with the terms of the
ARCP Merger Agreement.

7. Intentionally Omitted.

8. Intentionally Omitted.

9. Intentionally Omitted.

10. Intentionally Omitted.

11. Intentionally Omitted.

12. Further Assurances. From time to time after the date hereof as and when
requested by Keller or Parent and at such party’s expense, each of Keller and
Parent agree to execute such further assignments, assumptions, notifications and
other documents as may be reasonably requested for the purpose of giving effect
to, or evidencing or giving notice of, the transactions contemplated by this
letter.

13. Notices. Any notice, request, claim, demand and other communications
hereunder shall be sufficient if in writing and sent (a) if personally delivered
to an authorized representative of the recipient, when actually delivered to
such authorized representative, (b) if sent by facsimile transmission (providing
confirmation of transmission) or e-mail of a pdf attachment (provided that any
notice received by facsimile transmission or otherwise at the addressee’s
location on any Business Day after 5:00 p.m. (in the time zone of the recipient)
or any day other than a Business Day shall be deemed to have been received at
9:00 a.m. on the next Business Day) or (c) if sent by reliable overnight
delivery service (with proof of service), hand delivery or certified or
registered mail (return receipt requested and first-class postage prepaid),
addressed as follows (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 13):

 

5



--------------------------------------------------------------------------------

  a. If to Keller, to:

Stephan Keller

2325 East Camelback Road, Suite 1100

Phoenix, Arizona 85016

Facsimile: (480) 449-7024

with a copy (which shall not constitute notice) to:

Sullivan & Cromwell LLP

Century Park East, 21st Floor

Los Angeles, California 90067

Attention: Alison S. Ressler, Esq.

Facsimile: (310) 712-8800

Phone: (310) 712-6630

 

  b. If to Parent, to:

American Realty Capital Partners, Inc.

405 Park Avenue, 15th Floor

New York, New York 10022

Fax: (212) 415-6507; and (646) 861-7743

Phone: (212) 415-6501

  Attention: Nicholas S. Schorsch and James A. Tanaka

  Email: nschorsch@arlcap.com; and jtanaka@rcscapital.com

with a copy (which shall not constitute notice) to:

Proskauer Rose LLP

Eleven Times Square

New York, New York 10036

Phone: (212) 969-3000

Fax: (212) 969-2900

  Attention: Peter M. Fass, Esq., Steven L. Lichtenfeld, Esq., and Daniel I.
Ganitsky, Esq.

  Email: PFass@proskauer.com; SLichtenfeld@proskauer.com; and
DGanitsky@proskauer.com

14. Specific Performance. The parties hereto agree that irreparable damage, for
which monetary damages (even if available) would not be an adequate remedy,
would occur in the event that the parties hereto do not perform the provisions
of this letter in accordance with its specified terms or otherwise breach such
provisions. Accordingly, the parties acknowledge and agree that the parties
shall be entitled to an injunction, specific performance and other equitable
relief to prevent breaches of this letter and to enforce specifically the terms
and provisions

 

6



--------------------------------------------------------------------------------

hereof, in addition to any other remedy to which they are entitled at law or in
equity. Each of the parties agrees that it will not oppose the granting of an
injunction, specific performance and other equitable relief on the basis that
the other party has an adequate remedy at law or that any award of specific
performance is not an appropriate remedy for any reason at law or in equity. Any
party seeking an injunction or injunctions to prevent breaches of this letter
and to enforce specifically the terms and provisions of this letter shall not be
required to provide any bond or other security in connection with any such order
or injunction.

15. Miscellaneous. This letter may be amended, modified or supplemented only by
a written instrument executed by each of the parties hereto. The provisions of
this letter are the result of negotiations between the parties; accordingly,
this letter shall not be construed in favor of or against any party by reason of
the extent to which the party or any of his or its professional advisors
participated in its preparation. This letter may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same letter agreement. Delivery of an
executed counterpart of a signature page to this letter by facsimile
transmission or by e-mail of a pdf attachment shall be effective as delivery of
a manually executed counterpart of this letter. This letter shall be governed by
and interpreted and enforced in accordance with the laws of the State of
Maryland (without reference to the choice of law provisions).

[Signature Page Follows]

 

7



--------------------------------------------------------------------------------

  Very truly yours,     AMERICAN REALTY CAPITAL PROPERTIES, INC.     By:  

/s/ Edward M. Weil, Jr.

    Name:   Edward M. Weil, Jr.     Title:   President

[Signature Page to Keller Side Letter]



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED TO AS OF THE DATE FIRST SET FORTH ABOVE BY:

/s/ STEPHAN KELLER

STEPHAN KELLER



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED TO AS OF THE DATE FIRST SET FORTH ABOVE BY: COLE REAL
ESTATE INVESTMENTS, INC. By:  

/s/ Stephan Keller

Name:   Stephan Keller Title:  

Executive Vice President and

Chief Financial Officer